Dissenting opinion,
Mr. Justice Mitchell,
Feb. 6,1893:
This case appears to me clearly within the rule of Wood’s Appeal, 92 Pa. 379, where it was held that one who has con-„ ferred upon another, by a written transfer, all the indicia of ownership of property, is estopped from asserting title to it as against a third person who has in good faith purchased it for value from the apparent owner. The cases where this rule is not applicable are where the indicia of ownership are defective on their face, as in Leiper’s Ap., 108 Pa. 377, and Ellis’s Ap., 8 W. N. 538, or where the purchaser has notice that the apparent title is limited for specific purposes, and the real title is in another party, as in Foster v. Berg, 104 Pa. 324. Even Sheffield v. Bank, L. R. 13 Ap. 333, so much relied on by appellant, was a case of pledge for a loan to himself, by one who only held as pledgee for advances made by him, and the House of Lords rested the decision explicitly on the ground that the bank had sufficient notice of the limitation of the pledgor’s title to put it on inquiry. The general rule is conceded by Lord Watson (p. 343), “ appellant by his own acts had invested Mozley with an apparent dominion and authority which would have enabled him effectually to dispose of the securities to persons who had no occasion to suspect his limited title.” The case is entirely in accord with our own above cited.
A certificate of stock with a power of attorney to transfer, duly executed but in blank as to date and name of transferee, is in the position of merchandise prepared for market. That is the way sales and transfers of stock are usually made, and the presumable intent of executing the power to transfer, is to put the holder in position to complete a sale by delivery of the certificate and transfer of the stock. Such transfer carries prima facie a good title. The business of a stockbroker is to buy and sell stock, and when a certificate and power to trans*207fer are put into a broker’s hands, the situation is exactly analogous to that of goods or merchandise of any kind, prepared for market, and put into the hands of a dealer in that particular article. The presumption which would arise in the case of an ordinary agent or holder is reinforced by the nature of this particular agent’s business.
When therefore in the present case the defendants received the certificates from Bodmer, they were entitled to rest upon the apparent title of Bodmer to sell and transfer. All the indicia were complete. There is no evidence that defendants knew plaintiff at all or his relations with Bodmer, nor was it their business to inquire. As between Bodmer and defendants these were actual purchases and sales made on Bodmer’s order. He was the only party that they knew and it cannot be pretended that any one else would have been responsible to defendants on his orders. Whether his orders were on his own account, or were in pursuance of directions from customers of his, whether such customers bought to hold for investment, or to sell on an expected rise, whether they held the stocks full paid, or had pledged them for advances on their purchase, or on other subsequent operations, were all matters beyond the business connection of defendants with the transactions, which defendants were not shown to have known or to have been under any obligation to inquire about. There was no privity of contract between plaintiff and defendants, nor were the stocks ear-marked with any trust or with any evidence of plaintiff’s ownership of which defendants were bound to take notice. It is argued that plaintiff’s name appearing on the certificates, together with the fact that some at least of the stocks bought through defendants were paid for by Bodmer by plaintiff’s checks transmitted to defendants, was sufficient notice of plaintiff’s title to put defendants on inquiry. But if the fact that the certificates showed the title to have been in an executor was not enough to put the purchaser on inquiry, as was held in Wood’s Appeal, then a fortiori the mere fact that the certificate was in the name of a customer of the broker for whom the stocks had previously been bought, would not have that effect. The first stocks were bought, sent to Bodmer, and by him delivered to plaintiff. That was the end of that transaction. When after the lapse of months they came *208back to defendants from Bodmer with a blank power to transfer from plaintiff, defendants were not bound to remember that they had been paid for in the former transaction, by plaintiff’s check, and if by chance they did remember it, they were entitled if not bound to presume that he had made new dealings (as was the fact) with Bodmer before putting the certificates and power to transfer into his hands, and with those dealings it was not their business to meddle.
Nor were the business arrangements between Bodmer and defendants shown to have been such as made them mutually agents of each other, so as to bring defendants into Bodmer’s relations with the plaintiff. Neither the furnishing of a telegraph wire nor the division of commissions was sufficient to constitute a joint business. The parties dealt with each other as principals, and Bodmer was nothing but a customer, who brought business to the defendants. That the latter in return furnished him with the facilities of a telegraph wire, and made him an allowance on their commissions, was nothing more than the allowance of discounts on prices, or other inducements which commercial houses very commonly offer to large and desirable buyers. I am of opinion that there was no evidence on which a verdict for plaintiff could have been supported and that the learned judge was right in directing it for defendants.